                        Case 5:19-cr-00300-CFK Document 2 Filed 05/24/19 Page 1 of 1



      PROB 22
                 ~:                                                                                                         DOCKET NUMBER (Tran. Cowl)
      (MDIPA412016J
                                   \
                                                                                                                             03141:16CR00074-001
                                       TRANSFER OF JURISDICTION
                                                                                                                            DDC/!{;:,~~                    - ~s-
                                                                                                                                                               -
                                                                                   DISTRICT
      NAfl.'IE AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE
                                                                                                                            DMSION~·                  ~
                                                      MLED                          Middle Distr!ct of Pennsylvunia
                                                                                   NAME OF SEN'IENCING JUDGE
                                                                                                                                       amsl}tt'rg •

      Jeremy Joseph Morant

                                                KATE
                                                     M. 2 2 2019
                                                       Jlll:,'L                    DATES OP
                                                                                                 The Honorable Sylvia H. ~ o
                                                                                                                                        TO
                                                                                                                                               I/
                                                                                                                FROM
                                               By           •        , Clerk       SUPERVISED RELEASE
                                                  - - D e p . Cl.,ri:;
                                                                                                                February 4, 2019        February 3, 2022
      OFFENSE

     21 U.S.C. § 846, Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone



     PART 1 ·ORDER TRANSFERRING JURISDICTION


     UNITED STATES DISTRICT COURT FOR TI-IE                     Middle            DISTRICT OF               Pennsy!vmia



               IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. §605, the jurisdiction of the probationer
         or supervised releasee named above be transferred with the records of this Court to the United States
         District Court for the Eastern District of Pennsylvania                        upon that Court's order
         of acceptance ofjurisdiction. This Court hereby expressly consents that the period of probation or
         supervised release may be changed by the District Court to which this transfer is made without further
         inquiry of this court.     ·



                                              Dale..u 1 e
                                       214"1 '~'                                             .,1£ U*'~rictJudge
     *This sentence may be deleted in the discretion of the transferring Court.                                             . .    .
     PART 2- ORDER ACCEPTING JURISDICilON

     UNITED STATES DISTRICT COURT FOR THE                       Eas!em            DISTRICT OF              Pennsylvania



              IT IS HEREBY ORDEREM/l jurisdiction over the above-named probationer/supervised
        releasee be accepted and as sum                      !fl!'ert
                                               from and after the entry of this order. .
l/
                                                   MAr 2' 2019

                                                                                                 I-;
                                              lrATE. ll
                   ~                                   ~~M~N. Cieri( ' \            ~

                 J      -c)
                              ·

                     Effecti11~
                                  i-17--Depct•ri .fa'1
                                  Date
                                             Sy
                                                                                     -~


                                                                                        J
                                                                                            .                  /,
                                                                                            Uni ' Str.ltes Dis{lict J~dge

                                                                                                                        I          -
                                                                                                             '-..._.,
